Name: Commission Regulation (EEC) No 1478/93 of 16 June 1993 amending Commission Regulation (EEC) No 1229/93 authorizing certain intervention agencies to put up for sale by tender 500 000 tonnes of common wheat for export in the form of flour
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/ 16 Official Journal of the European Communities 17. 6 . 93 COMMISSION REGULATION (EEC) No 1478/93 of 16 June 1993 amending Commission Regulation (EEC) No 1229/93 authorizing certain intervention agencies to put up for sale by tender 500 000 tonnes of common wheat for export in the form of flour Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS; ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as last amended by Regulation (EEC) No 2203/90 (4), provides that the sale of cereals held by intervention agencies must be by invita ­ tion to tender ; Whereas Commission Regulation (EEC) No 1836/82 Q, as last amended by Regulation (EEC) No 966/93 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EEC) No 1229/93 f) lays down the detailed rules and undertakings for the export of flour equivalent in quantity to that which would be obtained from intervention common wheat ; whereas the Regulation specifies the periods and final dates for the export of the flour ; whereas it appears that the required objective, which is the realization of exports, can be achieved by the completion of customs export formali ­ ties ; whereas, therefore, the export conditions should be modified as a matter of urgency ; Article 1 In Article 4 of Regulation (EEC) No 1229/93, paragraph 2 is replaced by the following : '2. The customs export formalities for the quantity of flour equivalent to that which would be obtained from cereals awarded before 1 July 1993 must be completed by 10 August 1993 at the latest. The customs export formalities for the quantity of flour equivalent to that which would be obtained from cereals awarded after 1 July 1993 must be completed within 30 days following the date of the award and not later than 31 August 1993.' Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . O OJ No L 139, 24. 5 . 1986, p. 36. (4) OJ No L 201 , 31 . 7 . 1990, p . 5 . 0 OJ No L 202, 9 . 7. 1982, p . 23 . (6) OJ No L 98, 24. 4. 1993, p . 25. 0 OJ No L 124, 20 . 5 . 1993, p . 14.